UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Joel Schneider
v. : Mag. No. 19-2018 (JS)
FITO ABREU
ORDER FOR CONTINUANCE

This matter having come before the Court on the joint application of Craig
Carpenito, United States Attorney for the District of New Jersey (Alisa Shver, Assistant U.S.
Attorney, appearing), and defendant Fito Abreu (Richard Shore, Esquire, appearing), for an order
granting a continuance of the proceedings in the above-captioned matter for a period of
approximately 60 days to permit the defendant and his counsel time to review informal discovery
provided earlier today and to engage in plea negotiations, if the defendant desires to do so; the
defendant being aware that he has the right to have the matter submitted to a grand jury within
thirty days of the date of his initial appearance pursuant to Title 18, United States Code, Section
3161(b); the defendant having consented to this continuance; and defendant having waived his
right to a speedy trial, and for good cause shown:
IT IS THE FINDING OF THIS COURT that this action should be continued for
the following reasons:
(1) The defendant and his counsel have expressed a need to review the informal
discovery materials provided by the United States, to confer to discuss how to
proceed, and to engage in plea negotiations, if appropriate;

(2) The defendant has consented to the continuance; and
(3) Pursuant to Title 18, United States Code, Sections 3161(h)(1)(A) and
3161(h)(7)(A), the ends of justice served by granting the continuance

outweigh the best interest of the public and the defendant in a speedy trial.
KX Ure,

IT IS, therefore, on this HSday of Bihay, 2019,

ORDERED that this action be, and hereby is, confdued for a period of
approximately 60 days from the date of the entry of this Order to and including August 5, 2019,
and it is further

ORDERED that the period from the date of the entry of this Order through aa
including August 5, 2019, shall be excludable in computing time under the Speedy Trial Act of

1974.

a

dro Ades.

HON, JOEL SCHNEIDER
United States Magistrate Judge
Seen and agreed to by:

AVA

ALISA SHVER
Assistant U.S. Attorney

Uf yo
RICHARD SHORE, ESQUIRE
Counsel for Defendant Fito Abreu

 
